United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.R., Appellant
and
U.S. POSTAL SERVICE, EAST CLEVELAND
FACILITY, East Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1149
Issued: December 27, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 22, 2007 appellant, through counsel, filed a timely appeal from a February 27,
2007 decision of the Office of Workers’ Compensation Programs’ hearing representative
affirming the denial of his recurrence claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501(d)(3),
the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that he sustained a recurrence of disability
beginning January 4, 2006.
FACTUAL HISTORY
On June 21, 2005 appellant, then a 34-year-old letter carrier, sustained a lumbar strain
while bending down to pick up a letter which had blown under a postal vehicle. The Office
accepted the claim for a lumbar strain and paid compensation for the period June 21 to 24, 2005.
Appellant was released to work with restrictions on June 30, 2005.

In a report dated January 4, 2006, Dr. Daniel Breitenbach, a treating physician, diagnosed
lumbosacral strain with spasm. He reported that appellant stated that “he coughed last night and
threw his back and it spasmed over the spot that he has been injured.” In an accompanying
disability report, Dr. Breitenbach diagnosed lumbar strain and stated that appellant was totally
disabled for the period January 4 to 9, 2006.
In reports dated January 16 and 23, 2006, Dr. Breitenbach diagnosed lumbosacral strain
with spasm. Appellant reported pain in his back. In accompanying disability reports dated
January 16 and 23, 2006, Dr. Breitenbach diagnosed lumbar strain and stated that appellant was
totally disabled for the period January 16 to February 6, 2006.
On February 6, 2006 appellant filed a claim for compensation (Form CA-7) for the period
January 21 to February 3, 2006.
On February 6, 2006 Dr. Breitenbach noted that appellant continued to have complaints
of pain in his lower back and diagnosed lumbar strain with spasm. He concluded that appellant
was totally disabled for the period February 6 to 27, 2006 on an accompanying disability form.
In a February 10, 2006 letter, the Office noted that it had received his claim for lost
wages and informed him that the evidence was insufficient to support his claim. The Office
advised him of the medical and factual evidence required to support his claim for lost wages.
Appellant was also informed of the evidence required if he had been working in a light-duty job
at the time of his work stoppage.
In a January 19, 2006 report, Dr. Jerome B. Yokiel, an examining Board-certified
anesthesiologist, noted that appellant was referred due to his “chronic low back pain with
radiation to the buttock which he has had since [June] 21, [20]05” and that he has had back
problems since a 2003 injury. Dr. Yokiel diagnosed lumbar sprain. A physical examination
revealed lumbosacral tenderness, no lumbosacral triggers or spasms and increased pain with
lumbosacral range of motion and straight leg raising.
In a February 15, 2006 report, Dr. Breitenbach noted that he had been treating appellant
for a lumbosacral sprain which had occurred about five months previously. He stated that
appellant saw him on January 4, 2006 due to complaints “of increased pain in his back as a result
of him coughing on the previous night, January 3, 2006, and had thrown his back into spasm.”
Appellant reported a pain rating of 8 out of 10. Dr. Breitenbach related that since January 3,
2006 appellant has been disabled from working due to his being “unable to carry mail due to the
palpable paralumbar muscle spasm that he has had since that time.” A March 13, 2006 chart
note by Dr. Breitenbach diagnosed lumbosacral strain with spasm.
By decision dated March 22, 2006, the Office denied appellant’s claim for a recurrence of
disability. It found that the medical evidence submitted by appellant supported that his disability
beginning January 3, 2006 was due to an intervening event, appellant’s coughing which he stated
aggravated his condition. The Office also found the record was devoid of any medical opinion
explaining how appellant’s condition had worsened such that he was totally disabled from
performing his light-duty job.

2

The Office subsequently received appellant’s claim for compensation (Form CA-7) for
the period February 25 to March 17, 2006.
On March 27, 2006 Dr. Juna Tsao, a treating Board-certified family medicine
practitioner, diagnosed lumbosacral strain with spasm. He noted that appellant continued to have
complaints of pain in the lower back “causing a band and it does shoot down into his left buttock
at times.” A physical examination revealed “some minimal tenderness to palpitation of the
paralumbar musculature.” Under the “plan” portion of the report, the physician recommended
medication and physical therapy continue and that appellant remain off work. In a March 27,
2006 duty status report (Form CA-17), Dr. Tsao diagnosed lumbosacral strain and indicated that
appellant was totally disabled from working.
By letter dated April 4, 2006, appellant’s counsel requested an oral hearing before an
Office hearing representative which was held on January 22, 2007.
On April 10, 2006 Dr. Breitenbach noted that appellant had been hospitalized the
previous week with pneumonia. Appellant continued to have “some spasms in his back and
tightness that radiate into his buttock.” Dr. Breitenbach diagnosed lumbosacral strain with
spasm and recommended appellant continue with his physical therapy and medication. In an
April 10, 2006 duty status report (Form CA-17), Dr. Breitenbach diagnosed lumbosacral strain
and concluded that appellant was totally disabled from working.
Dr. Breitenbach, in May 1, 2006 chart notes, diagnosed lumbosacral strain with spasm
and recommended that appellant continue with his medication and physical therapy. In a May 1,
2006 duty status report (Form CA-17), Dr. Breitenbach diagnosed lumbosacral strain and
concluded that appellant was totally disabled from working.
In chart notes dated May 12 and 19 and June 5, 2006, Dr. Breitenbach diagnosed
lumbosacral strain with spasm and recommended appellant continue with his medication and
physical therapy. In a May 12, 2006 duty status report, Dr. Breitenbach released appellant to
return to work effective May 15, 2006 for four hours per day with restrictions.
In a May 31, 2006 report, Dr. Breitenbach noted that appellant had returned to work with
restrictions for four hours per day on May 15, 2006. He opined that appellant continued to
require physical therapy due to the continued “palpable muscle spasm in his lower back.”
On April 26, 2006 the Office referred appellant for a second opinion evaluation to
determine whether he continued to have residuals of his accepted lumbar strain and whether his
current disability was due to his accepted employment injury. In a June 3, 2006 report, Dr. Alan
Wilde, a second opinion Board-certified orthopedic surgeon, diagnosed a lumbar strain which he
opined had resolved. In support of this conclusion, he noted that he “expected a lumbar strain to
have resolved within a period of six to eight weeks” and that “disc bulges are common in the
general population.” Dr. Wilde also concluded that appellant was capable of working eight
hours per day with no lifting more than 30 pounds. He opined that the January 3, 2006 coughing
episode did not cause or aggravate his accepted lumbar strain. Dr. Wilde noted that it was “not
uncommon for a patient to experience periodic back spasms even several times a year with such
minimal activity as coughing or sneezing.”

3

On June 19, 2006 appellant filed a claim for compensation for lost wages for the periods
May 15 to 26, 2006 and May 27 to June 9, 2006. Appellant submitted a time analysis form for
the period May 15 to June 9, 2006 claiming 71.94 hours.
In a June 19, 2006 chart note, Dr. Breitenbach diagnosed lumbosacral strain with spasm.
He noted that a recent magnetic resonance imaging (MRI) scan revealed “a L5-S1 dis[c]
desiccation with left posterior lateral protrusion” which caused “only mild dorsal displacement of
the traversing left S1 nerve root.”
Dr. Breitenbach, in chart notes dated July 17, August 9 and September 6, 2006,
diagnosed lumbosacral strain. In a July 21, 2006 duty status report, he released appellant to
work eight hours per day with restrictions.
In an August 10, 2006 addendum, Dr. Wilde responded to the Office’s request regarding
appellant’s condition and restrictions. He stated that the restriction on lifting he noted in his
prior report was a preventative measure and that continued physical therapy was not needed.
In an August 26, 2006 progress note, Dr. Yokiel diagnosed lumbar strain and noted that
appellant continued to have low back pain complaints.
By decision dated February 27, 2007, the Office hearing representative affirmed the
denial of appellant’s recurrence claim.1 He found that the coughing incident on January 3, 2006
was an intervening incident and, thus, insufficient to establish a recurrence of disability.
LEGAL PRECEDENT
Section 10.5(x) of the Office regulations defines recurrence of disability as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which had resulted from a previous injury or illness, without an intervening injury or
new exposure to the work environment that caused the illness.2 If the disability results from new
exposure to work factors, the legal chain of causation from the accepted injury is broken, and an
appropriate new claim should be filed.3 This term also means an inability to work that takes
place when a light-duty assignment made specifically to accommodate an employee’s physical
limitations due to his or her work-related injury or illness is withdrawn, (except when such

1

The Board notes that, following the February 27, 2007 hearing representative’s decision, the Office received
additional evidence. However, the Board may not consider new evidence on appeal. See 20 C.F.R. §§ 501.2(c);
Donald R. Gervasi, 57 ECAB ___ (Docket No. 05-1622, issued December 21, 2005); Rosemary A. Kayes, 54 ECAB
373 (2003).
2

20 C.F.R. § 10.5(x). See R.S., 58 ECAB ___ (Docket No. 06-1346, issued February 16, 2007).

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3.b(a)(1) (May 1997);
Donald T. Pippin, 54 ECAB 631 (2003).

4

withdrawal occurs for reasons of misconduct, nonperformance of job duties or a reduction-inforce) or when the physical requirements of such an assignment are altered so that they exceed
his or her established physical limitations.4
This burden of proof requires that a claimant furnish medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disabling condition is causally related to the employment injury and supports that conclusion
with medical reasoning.5 Where no such rationale is present, the medical evidence is of
diminished probative value.6
ANALYSIS
The Office accepted that appellant sustained a lumbar sprain resulting from bending
down to pick up a letter on June 21, 2005. He was released to limited duty working eight hours
as of June 30, 2006. Appellant filed claims for wage-loss compensation which the Office treated
as a claim for a recurrence of disability beginning January 3, 2006 due to his accepted June 21,
2005 injury. Appellant thus, has the burden of providing rationalized medical evidence to
establish the causal relationship asserted.7
The Board finds the medical opinion evidence insufficient to show that appellant’s
recurrence of disability was causally related to his accepted June 21, 2005 employment injury.
The record contains no rationalized medical opinion evidence addressing the alleged recurrence
and appellant’s accepted lumbar strain. Dr. Wilde, a second opinion Board-certified orthopedic
surgeon, opined that appellant’s lumbar strain had resolved. He also concluded that the coughing
incident did not cause or aggravate appellant’s accepted lumbar condition. Dr. Tsao’s March 27,
2006 duty status report does not mention the alleged recurrence of appellant’s disability or
contain any medical rationale. Similarly, the February 10, 2006 report and April 26, 2006
progress notes by Dr. Yokiel diagnose a lumbar strain, but do not mention appellant’s alleged
recurrence of disability or contain any medical rationale. In a report dated January 4, 2006,
Dr. Breitenbach diagnosed lumbosacral strain with spasm, which he attributed to appellant’s
coughing the night before.8 In an accompanying disability report, he diagnosed lumbar strain
and stated that appellant was totally disabled for the period January 4 to 9, 2006. The patient
progress notes from Dr. Breitenbach, dated January 4 to September 6, 2006, do not discuss the
alleged injury beyond noting the injury date of June 21, 2005. Dr. Breitenbach diagnosed a
lumbosacral strain, but failed to explain how appellant’s condition was causally related to the
4

J.F., 58 ECAB ___ (Docket No. 06-186, issued October 17, 2006); see also Terry R. Hedman, 38 ECAB
222 (1986).
5

Ronald A. Eldridge, 53 ECAB 218, 221 (2001).

6

Mary A. Ceglia, 55 ECAB 626 (2004).

7

Ricky S. Storms, 52 ECAB 349 (2001).

8

The Board notes that appellant’s coughing would not, by itself, exclude the possibility that his disability on and
after January 4, 2006 was due to a natural, progressive worsening of his accepted employment injury. See Mary A.
Wright, 48 ECAB 240, 243 (1996). However, the medical evidence is insufficient to establish a causal relationship
between the claimed total disability and the accepted employment injury.

5

accepted employment injury. None of his reports contain any medical rationale for his opinion
that appellant was totally disabled due to his employment injury. The Board has long held that
medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.9 Thus, the Board finds
that, in the absence of relevant medical evidence, appellant has not met his burden of proof.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of
disability on or after January 4, 2006 causally related to his June 21, 2005 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 27, 2007 is affirmed.
Issued: December 27, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006).

6

